Citation Nr: 1002345	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-18 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for an acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 through July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from separate rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina in June 2007, which granted 
service connection for PTSD with an assigned initial 
evaluation of 30 percent, and in November 2007, which denied 
TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that treatment records in the claims file 
encompass psychiatric treatment rendered through August 2007.  
The RO should contact the Veteran to ascertain whether he has 
received additional private or VA psychiatric treatment since 
August 2007, and if so, efforts should be made to obtain any 
corresponding treatment records.

Additionally, under 38 C.F.R. § 3.159(c)(2), VA is compelled 
to make as many requests as are necessary to obtain relevant 
records from a Federal department or agency, including 
records from other Federal agencies, such as the Social 
Security Administration (SSA).  VA may end its efforts to 
obtain records from a Federal department or agency only if it 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency from which records are being sought advises VA that 
the requested records do not exist or that the custodian does 
not have them.

In this case, the Veteran has provided a November 2007 social 
security decision which found that the Veteran was 
unemployable due to various "severe impairments" including 
his service-connected PTSD and depression.  In April 2008, a 
documented written request for the Veteran's records was made 
to the SSA.  This request is marked as an "initial 
request."  A review of the claims file, however, does not 
reveal any of the Veteran's social security records, nor does 
it reveal receipt by VA of any documented response from the 
SSA.  Similarly, there are no documented attempts by RO to 
follow-up with SSA as to its initial April 2008 request.  
Under the circumstances, RO must make further efforts to 
follow-up with SSA and to obtain the Veteran's social 
security records.

The Board also observes that the Veteran's most recent VA 
psychiatric examination took place in June 2005, at which 
time a Global Assessment of Functioning (GAF) Scale score of 
52 was assigned.  Subsequent private treatment records from 
August 2005 through August 2007 reflect that the Veteran 
demonstrated GAF scores during that time ranged from 40 to 
55.  These records indicate that the Veteran's level of 
disability in connection with his psychiatric disorder may 
have changed since his June 2005 VA examination which was 
conducted more than four years ago.  Under the circumstances, 
a new VA psychiatric examination is required to assess the 
Veteran's present disability.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).

Additionally, the RO's determination as to the assigned 
initial evaluation for the Veteran's service-connected PTSD 
may affect the Veteran's total disability rating pursuant to 
38 C.F.R. § 4.16.  As such, the determination of the 
Veteran's initial rating claim could substantially affect the 
Veteran's TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision on one issue cannot be rendered until the other 
issue has been considered).    

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claims on appeal.  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.

The Veteran should be advised that VA is 
in the progress of obtaining his social 
security records.  The Veteran should 
also be requested to provide the names, 
addresses, and dates of treatment for any 
medical providers from whom he has 
received psychiatric treatment since 
August 2007.  The Veteran should also be 
provided a VA Form 21-4142 release and be 
requested to sign the release.

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
claims file.  If the search for such 
records yields negative results, 
documentation to that effect should be 
included in the claims file.

3.  The RO should make efforts to follow-
up in writing with the SSA regarding its 
initial April 2008 request for the 
Veteran's social security records.  All 
records obtained pursuant to this request 
must be included in the claims file.  If 
the search for such records yields 
negative results, documentation to that 
effect should be included in the claims 
file.

4.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the symptoms and 
severity of the service-connected PTSD.  
The Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  In 
discussing the relevant clinical 
findings, the examiner should 
specifically note the Veteran's present 
symptoms, complaints, and level of 
disability.  A multi-axis examination, 
with a GAF score, should be rendered.  
The examiner must also offer an opinion 
as to whether the Veteran is able to 
secure or follow a substantially gainful 
occupation.  If this question is answered 
in the negative, the examiner should more 
specifically address whether the Veteran 
is precluded from securing or following a 
substantially gainful occupation solely 
as a consequence of his service-connected 
PTSD.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

5.  After completion of the above 
development, the Veteran's claims of 
entitlement to an initial rating in 
excess of 30 percent for an acquired 
psychiatric disorder, to include PTSD, 
and entitlement to TDIU should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


